Citation Nr: 0310077	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for hepatitis.

2.	Entitlement to service connection for neuritis of the 
left side.


REPRESENTATION

Appellant represented by:	Greg Morton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977.  The veteran also had service in the Army 
National Guard of South Carolina (National Guard) with 
periods of the active duty for training from March 23 through 
April 7, 1979, and May 18 through June 1, 1985.

This appeal to the Board of Veterans' Appeals (Board) 
originally arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A video hearing before the undersigned Veterans Law Judge at 
the RO was held in June 2000.

This appeal returns to the Board from a United States Court 
of Appeals for Veterans Claims (Court) decision dated 
February 9, 2001.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

Accordingly, this case is REMANDED for the following:

1.	 The RO should send a letter to the veteran and his 
representative informing them of the types of 
evidence it is necessary to submit in order to 
prevail on his claims.  The veteran should be 
provided with a reasonable amount of time to 
complete this request.  Evidence requested should 
include, but not be limited to, any medical reports 
linking the veteran's hepatitis and neuritis to 
service.

2.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, the RO 
should ensure that the new notification requirements 
and development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.	After completion of the foregoing, and after 
undertaking any further development deemed warranted 
by the record, the RO should readjudicate this claim 
on appeal in light of all pertinent evidence and 
legal authority, to specifically include that cited 
to herein.  The RO must review this claim on the 
merits, and provide adequate reasons and bases for 
its determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.	If the claim on appeal continues to be denied, the 
appellant and his representative must be furnished a 
supplemental statement of the case and be given an 
opportunity to submit written or other argument in 
response thereto before the claims file is returned 
to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




